DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, and 6-20 are currently pending. Claims 13-20 are withdrawn. Claims 2, 4, and 5 have been cancelled. Applicant’s amendments to Fig. 1 have overcome the drawing objections set forth in the Non-Final Office Action mailed on 30 September 2020. Applicant has amended claim 10 to overcome the objections set forth in the Non-Final Office Action. Claims 1, 6, 7, 9, and 11 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action. Claim 2 has been cancelled which renders the 35 U.S.C. 112(d) rejection moot. Claim 1 has been amended to overcome the 35 U.S.C. 101 rejection set forth in the Non-Final Office Action.
Claim Objections
Claim 11 is objected to because of the following informalities: the comma in “wherein,” in line 1 should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “in-vitro end openings of the plurality of guidewire-guiding channels” and “an in-vitro end opening of the main guidewire channel” in lines 1-3. It is unclear if Applicant is referring to the in-vivo openings of the plurality of guidewire-guiding channels and main guidewire channel or in-vitro openings of the plurality of guidewire-guiding channels and main guidewire channel. Furthermore, it is unclear if the end openings are in-vivo or in-vitro. Furthermore, if the claim is being directed to in-vitro openings of the plurality of guidewire-guiding channels and main guidewire channel, it is unclear where the in-vitro openings are in the guidewire-guiding device. Clarification is requested. For examination purposes, the limitations are interpreted as in-vivo openings of the plurality of guidewire-guiding channels and main guidewire channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lualdi ‘473 (US Pub No. 2004/0220473 – previously cited).
Regarding claim 1, Lualdi ‘473 teaches a guidewire-guiding device (Figs. 1, 2 catheter 20 and [0029]), comprising a guiding body (Figs. 1, 2 body section 22 and [0029]), wherein, a main guidewire channel (Figs. 1, 2 lumen 24 and [0034]) and a plurality of guidewire-guiding channels (Figs. 1, 2 lumen 
Lualdi ‘473 teaches all of the elements of the current invention as mentioned above except for wherein, an in-vivo end face of the guiding body is formed into a diagonal plane, and the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are arranged along the diagonal plane to be spaced on the axial direction.
Lualdi ‘473 teaches lumens 24 (or primary lumen, as mentioned in abstract), 26, and 28 (or ancillary lumens 26, 28, as mentioned in abstract), as seen in Figs. 1, 2. The design of catheter 20 can be altered to include ancillary lumens of different lengths ([0038]).
It would have been obvious, through routine optimization, to determine the optimum length of the ancillary lumens where the in-vivo end face of the guiding body is formed into a diagonal plane, and the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are arranged along the diagonal plane to be spaced on the axial direction (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
It is noted that the in-vivo end face of the guiding body may be formed into a diagonal plane or as a step structure and that Examiner has rejected both embodiments. Lualdi ‘473 teaches all of the elements of the current invention as mentioned above except for wherein, an in-vivo end face of the 
Lualdi ‘473 teaches lumens 24 (or primary lumen, as mentioned in abstract), 26, and 28 (or ancillary lumens 26, 28, as mentioned in abstract), as seen in Figs. 1, 2. The design of catheter 20 can be altered to include ancillary lumens of different lengths ([0038]).
It would have been obvious, through routine optimization, to determine the optimum length of the ancillary lumens where the in-vivo end face of the guiding body is formed as a step structure, which has a plurality of diagonal planes, each of the plurality of diagonal planes is parallel to the other, and the in-vivo end opening of the main guidewire channel and the in-vivo end openings of the plurality of guidewire-guiding channels are respectively formed on different diagonal planes (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 3, Lualdi ‘473 teaches wherein, in-vivo end openings of the plurality of guidewire-guiding channels and the in-vivo end opening of the main guidewire channel are arranged at equal intervals along the circumferential direction of the guiding body (Openings 30, 32, 34 are arranged at equal intervals, as seen in Fig. 2.).
Regarding claim 8, Lualdi ‘473 teaches a development marking extending along the axial direction is arranged on the guiding body (Figs. 1, 2 radio-opaque marks 35 and [0033]; Any placement of radio-opaque markers or other appropriate markers along the length of the catheter that facilitate proper placement of the catheter is contemplated by the invention.).
Regarding claim 9, Lualdi ‘473 teaches wherein, a development marking line extending along the axial direction is arranged on the guiding body, the development marking comprises an integral segment, the integral segment is deployed on an outer side wall of the guiding body (Figs. 1, 2 radio-opaque marks 35 and [0033]; Any placement of radio-opaque markers or other appropriate markers along the length of the catheter that facilitate proper placement of the catheter is contemplated by the invention.).
Lualdi ‘473 teaches all of the elements of the current invention as mentioned above except for the development marking line comprises and a plurality of sub-segments, the plurality of sub-segments are respectively deployed on a plurality of step surfaces of the step structure and are formed on a connecting line between adjacent in-vivo end openings of the plurality of guidewire-guiding channels and the in-vivo end opening of the main guidewire channel, and the step surfaces are located between the adjacent diagonal planes and are parallel to one another.
It would have been obvious, through routine optimization, to determine the optimum length of the ancillary lumens where the in-vivo end face of the guiding body is formed into the step structure, the plurality of sub-segments are respectively deployed on a plurality of step surfaces of the step structure and are formed on a connecting line between adjacent in-vivo end openings of the plurality of guidewire-guiding channels and the in-vivo end opening of the main guidewire channel, and the step surfaces are located between the adjacent diagonal planes and are parallel to one another (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 11, Lualdi ‘473 teaches wherein, the in-vivo end opening of the main guidewire channel is arranged in the vicinity of the long axis of the oval (as seen in annotated Fig. 1, below).

    PNG
    media_image1.png
    261
    657
    media_image1.png
    Greyscale

Regarding claim 12, Lualdi ‘473 teaches wherein, the main guidewire channel is used for guiding a main guidewire penetrating through a main blood vessel, and the plurality of guidewire-guiding channels are used for guiding branch guidewires penetrating through branch blood vessels connected to the main blood vessel (Figs. 10, 11 and [0033], [0041]).
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lualdi ‘473 in view of Farhangnia et al. ‘474 (US Pub No. 2013/0253474 – previously cited) further in view of Viole et al. ‘166 (US Pub No. 2002/0188166 – previously cited).
Regarding claims 6 and 7, Lualdi ‘473 teaches all of the elements of the current invention as mentioned above except for wherein, the main guidewire channel and the plurality of guidewire-guiding channels are respectively formed by pipelines and are coated by the guiding body; and wherein, the pipelines of the main guidewire channel and the plurality of guidewire-guiding channels respectively protrude from an end face of an in-vivo end of the guiding body.
Farhangnia et al. ‘474 teaches a catheter 335 with lumen catheters 337, 339, 341 that may pass through one or more lumens of the catheter 335. The lumen catheters 337, 339, 341 may be moveable and may be capable of advancing beyond the distal end of the catheter apparatus and capable of retracting into the catheter apparatus. Lumen catheters are configured for passage of one or more guidewires, such as guidewire 340 (Figs. 14A-14E and [0136]-[0139]).

Viole et al. ‘166 teaches the interior lumens of a multilumen catheter may be coated with biocompatible materials, such as anti-bacterial coatings ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main guidewire channel and the plurality of guidewire-guiding channels of Lualdi ‘473 to include being coated by the guiding body as Viol et al. ‘166 teaches this would aid in reducing the likelihood of infection and thus improve the viability of long-term treatments ([0029]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lualdi ‘473 in view of Taber ‘757 (US Pub No. 2009/0005757 – previously cited).
Regarding claim 10, Lualdi ‘473 teaches all of the elements of the current invention as mentioned above except for wherein, the in-vivo end openings of the plurality of guidewire-guiding channels and/or the in-vivo end opening the main guidewire channel is/are trumpet-shaped.
Taber ‘757 teaches lumen ends 37 may flare out (Fig. 1D and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the flared out lumen ends of Taber ‘757 for the in-vivo end openings of the plurality of guidewire-guiding channels and/or the in-vivo end opening the main guidewire channel of Lualdi ‘473 as simple substitution of one known element for another would obtain predictable results. 
Response to Arguments
Applicant argues that Lualdi ‘473 does not teach “an in-vivo end face of the guiding body is formed into a diagonal plane” or that “each of the plurality of diagonal planes is parallel to the other,” as each guidewire of Lualdi ‘473 exits at a different distance. Examiner respectfully disagrees, as [0038] of Lualdi ‘473 mentions that “the design of catheter 20 can be altered to include ancillary lumens of different lengths” in [0038], meaning that although Fig. 1 of Lualdi ‘473 does not show that the in-vivo end face of the guiding body is formed into a diagonal plane, it would have been obvious to one of ordinary skill in the art to determine, through routine optimization, the optimum length of the ancillary lumens so that the in-vivo end face of the guiding body can be a diagonal plane and so that each of the plurality of diagonal planes can be parallel to one another. As such, Applicant’s arguments are not persuasive.
Applicant also argues that “even if Lualdi could be interpreted as containing the plurality of diagonal planes parallel to each other as shown in annotated Fig. 6 of Lualdi,…this would result in sharp edges which could damage the blood vessel during introduction of the catheter.” Examiner respectfully disagrees. Although Fig. 6 of Lualdi ‘473 shows “sharp edges,” it is noted that Fig. 6 is a cross-section of the catheter. Figs. 1-4 of Lualdi ‘473 show that the openings are circular, indicating that the in-vivo openings are not sharp edges. As such, Applicant’s arguments are not persuasive.
Furthermore, Applicant also argues that “if Lualdi were altered to include lumens of different lengths as suggested by the Office, the arrangement of the lumens as shown in Fig. 2 of Lualdi is such that the corresponding guidewires may become tangled when guided into lumens via respective distal openings.” Examiner respectfully disagrees, as Lualdi ‘473 explicitly mentions that the device of Lualdi ‘473 “allows placement of multiple parallel guidewires while avoiding entanglement or entwining of the guidewires,” as mentioned in [0006]. As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791